UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 5, 2011 CAMBRIDGE PROJECTS INC. (Exact name of registrant as specified in its charter) Nevada 000-54485 45-0713638 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 10300 West Charleston 10-56, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 1-702-666-4298 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities Effective December 5, 2011, the Company entered into share subscription agreements with 32 shareholders for the sale of 11,401,000 common shares at $ 0.001 per share for total proceeds of $ 11,401. The proceeds shall be received no later than December 31, 2011. Each of the 32 shareholders will hold less than 5% of the outstanding shares. The offer and sale of the shares were exempt from registration pursuant to Regulation S under the Securities Act as such sales were made in offshore transactions to non-U.S. persons. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAMBRIDGE PROJECTS INC. /s/ Locksley Samuels Locksley Samuels President, CEO, CFO, and Director Date: December 15, 2011
